DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim 1-13 have been considered but not persuasive. 
The argument that introduced by the applicant is based on the new added limitation and it is addressed in the rejection. For this reason rejection is still maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant admitted Prior art (APA), instant figs. 1 and 2  in view of Scott et al. (US. 4,886,463) and Werth (US. 4,808,128).
In Regard to Claims 1 and 2, APA discloses a connector assembly (female connector 20 and male connector 25, see instant figs. 1 and 2 and Spec. background section, paragraph 5 states EMI generated in the conventional connector assembly 1 which includes male and female connectors), comprising: non-conductive seals 63, 65, 70, a male/female joint stamped shield (32/13).
APA does not disclose seals 63, 65 are electrically conducting seals for protecting said connector assembly from said EMI.
	Scott teaches an electrically conducting seals 49 and 59 used in of male and female connector assemblies are an electrically conducting seals (see Col 2, line 30-35, at least one highly conductive EMI gasket, or seal, comprising a rubber based material filled with silver plated copper conducting) for protecting said connector assembly from said EMI (Abstract, This improved connector having at least one EMI seal may also incorporate a separate and additional EMI seal to function as an environmental seal to protect the connector pins from the outside environment).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to replace the non-conductive seals of connector assembly of APA by conductive seals of Scott as taught by Scott in order to provide one highly conductive EMI gasket (see Scott, col 2, line 30-35) and to reduce the noise and interference signals that may be present resulting into the more accurate measurement of high frequency response.
	APA as modified by Scott dose not teach said electrically conducting seal being in direct physical contact with said male/female joint stamped shield.
	Werth teaches said electrically conducting seal (Col 1, line 65-68, Col 2, line 1, electrically conductive seal around the back shell to protectively shield the signal-carrying conductors against external electro-magnetic interference and the area surrounding the back shell from EMI leakage) being in direct physical contact with said male/female joint stamped shield (30).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Werth's teaching of the use of having electrical conducting seal contact with back shell as a modification in the APA as modified by (Scott) electrical connector in order to provide an electrical connector designed to meet EMI shielding criteria while continuing to satisfy presently established electrical and mechanical performance specifications.(Werth, Col 1, line: 34-37).  
Thus APA as modified by Scott and Werth discloses all the claimed limitations except for the method step recited in claims 1 and 2. 
It would have been obvious to follow the method steps as required by the steps of claims 1and 2 in order to properly assemble the parts of the connector assembly for the intended purpose of the assembly.
In Regard to Claims 6 and 7:
APA discloses a connector assembly (female connector 20 and male connector 25, see instant figs. 1 and 2 and Spec. background section, paragraph 5 states EMI generated in the conventional connector assembly 1 which includes male and female connectors), comprising: a battery cable assembly (Fig. 1) within a battery cable assembly (Fig. 1) within a male connector assembly (25) of said connector assembly (Fig. 1), a male wire shielding (48), a male non-conducting seal 65, a male/female joint stamped shield (13/32); a female non-conducting seal (63), a female wire shielding (5).
APA does not disclose an electrically conducting seal.
Scott teaches an electrically conducting seal 49 and 59 used in of male and female connector assemblies are an electrically conducting seal (see Col 2, line 30-35, at least one highly conductive EMI gasket, or seal, comprising a rubber based material filled with silver plated copper conducting) for protecting said connector assembly from said EMI (Abstract, This improved connector having at least one EMI seal may also incorporate a separate and additional EMI seal to function as an environmental seal to protect the connector pins from the outside environment).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to replace the non-conductive seals of connector assembly of APA by conductive seal as taught by Scott in order to provide one highly conductive EMI gasket (see Scott, col 2, line 30-35) and to reduce the noise and interference signals that may be present resulting into the more accurate measurement of high frequency response.
	APA as modified by Scott dose not teach said male electrically conducting seal being in direct physical contact with said male/female joint stamped shield; said female electrically conducting seal being in direct physical contact with said male/female joint stamped shield.
	Werth teaches said male electrically conducting seal (Col 1, line 65-68, Col 2, line 1, electrically conductive seal around the back shell to protectively shield the signal-carrying conductors against external electro-magnetic interference and the area surrounding the back shell from EMI leakage.) being in direct physical contact with said male/female joint stamped shield (30); said female electrically conducting seal (Col 1, line 65-68, Col 2, line 1, electrically conductive seal around the back shell to protectively shield the signal-carrying conductors against external electro-magnetic interference and the area surrounding the back shell from EMI leakage.) being in direct physical contact with said male/female joint stamped shield (30).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Werth's teaching of the use of having electrical conducting seal contact with back shell as a modification in the APA as modified by (Scott) electrical connector in order to provide an electrical connector designed to meet EMI shielding criteria while continuing to satisfy presently established electrical and mechanical performance specifications.(Werth, Col 1, line: 34-37).  
Thus APA as modified by Scott and Werth discloses all the claimed limitations except for the method step recited in claim6.
It would have been obvious to follow the method steps as required by the steps of claim 6in order to properly assemble the parts of the connector assembly for the intended purpose of the assembly.
In Regard to Claims 8 and 9, APA as modified by Scott does not disclose a male wire shielding/ferrule interface. 
	Werth teaches a male wire shielding/ferrule interface (56) (Col 2, line 1-3, The shield means are comprised of a ferrule of electrically conductive material in electrical circuit relation to the cable braid). 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to replace the ferrule interface of connector assembly of APA as modified Scott by conductive seal as taught by Werth in order to provide an electrical connector designed to meet EMI shielding criteria while continuing to satisfy presently established electrical and mechanical performance specifications (Werth, Col 1, line 33-37). 
	Thus APA as modified by Scott and Werth discloses all the claimed limitations except for the method step recited in claims 8 and 9.
It would have been obvious to follow the method steps as required by the steps of claims 8 and 9 in order to properly assemble the parts of the connector assembly for the intended purpose of the assembly.
In Regard to Claims 3, 4, 10 and 11,
 APA doesn’t teach electrical conductive seal is a metal-infused or metal-filled material, and wherein said material is material selected from the group consisting of silicone and the like. 
Scott teaches seals 49 and 59 used in of male and female connector assemblies are an electrically conducting seal (see Col 2, line 30-35, at least one highly conductive EMI gasket, or seal, comprising a rubber based material filled with silver plated copper conducting). It is to be noted that the subject matter “electrical conductive seal is a metal-infused” is a product-by-process claim and even though such claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, as in the present situation, the claim is unpatentable even though the prior product was made by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to replace the non-conductive seals of connector assembly of APA by conductive seal as taught by Scott in order to provide one highly conductive EMI gasket (see Scott, col 2, line 30-35) and to reduce the noise and interference signals that may be present resulting into the more accurate measurement of high frequency response.
Thus APA, as modified Scott and Werth discloses all the structural limitations of the present application, however does not disclose the method steps)
It would have been obvious to follow the method steps as required by the steps of claims 3 and 10 in order to properly assemble the parts of the connector assembly for the intended purpose of the assembly.
	In Regard to Claims 5 and 12, APA discloses said male/female joint stamped shield (13/32) is made of metal.
In Regards to Claim 13, APA, discloses a connector assembly (female connector 20 and male connector 25, see instant figs. 1 and 2 and Spec. background section, paragraph 5 states EMI generated in the conventional connector assembly 1 which includes male and female connectors), comprising: a male/female joint stamped shield (32/13), and non-conducting seal (63, 65). 
APA does not disclose an electrically conducting seal.
Scott teaches an electrically conducting seal 49 and 59 used in of male and female connector assemblies are an electrically conducting seal (see Col 2, line 30-35, at least one highly conductive EMI gasket, or seal, comprising a rubber based material filled with silver plated copper conducting) for protecting said connector assembly from said EMI (Abstract, This improved connector having at least one EMI seal may also incorporate a separate and additional EMI seal to function as an environmental seal to protect the connector pins from the outside environment).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to replace the non-conductive seals of connector assembly of APA by conductive seal as taught by in order to provide one highly conductive EMI gasket (see Scott, col 2, line 30-35) and to reduce the noise and interference signals that may be present resulting into the more accurate measurement of high frequency response.
	APA as modified by Scott dose not teach said electrically conducting seal being in direct physical contact with said male/female joint stamped shield.
	Werth teaches said electrically conducting seal (Col 1, line 65-68, Col 2, line 1, electrically conductive seal around the back shell to protectively shield the signal-carrying conductors against external electro-magnetic interference and the area surrounding the back shell from EMI leakage.) being in direct physical contact with said male/female joint stamped shield (30).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Werth's teaching of the use of having electrical conducting seal contact with back shell as a modification in the APA as modified by (Scott) electrical connector in order to provide an electrical connector designed to meet EMI shielding criteria while continuing to satisfy presently established electrical and mechanical performance specifications.(Werth, Col 1, line: 34-37).  
Thus APA as modified by Scott and Werth discloses all the claimed limitations except for the method step recited in claim 13.
It would have been obvious to follow the method steps as required by the steps of claim 13 in order to properly assemble the parts of the connector assembly for the intended purpose of the assembly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571.  The examiner can normally be reached on Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831